Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
RUIZ et al. (2006/0233907) and in further view of GRAFF (5,518,385).
	Regarding claim 1, RUIZ et al. discloses a method of manufacturing composites comprising:
	placing a membrane 36 made of fibers [0073] in cavity 38 between a top mold 34 and a base mold 32 [0074], Fig.1;
	generating vacuum in the cavity 38 [0077];
	injecting fluid through 46 (Fig.6, [0078], [0096]);
	mold closing by compression pressure [0080]-[0081];
	curing the base mold to the desired temperature for the cure/solidification of the part by radiation [0111]; and

	RUIZ et al. is silent to wedges as claimed.  However, RUIZ et al. discloses that additional standard molding elements such as o-ring sealants, tubes, guides, or demolding devices (not shown) may be added to facilitate mold closure and mold opening [0079].  Furthermore, RUIZ et al. discloses the gap 64 may include inserts (not shown) or the inserts may be mounted on the base mold 32 and the cover mold 34 [0123].  Such o-ring sealants are taught by GRAFF.  GRAFF teach o-ring sealants 123 provides air-tight seals for the vacuum and allows the molds to be moved relative to one another during the molding process, in which resin is injected into the mold cavity.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of RUIZ et al. by incorporating o-ring sealants (or wedges) as taught by GRAFF in order to create an air-tight seal for vacuum assisted resin injection and formation of the composite part.
	Regarding claim 2, RUIZ et al. discloses the thickness of the composite product is variable [0086].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum thickness via routine experimentation.
	Regarding claim 3, RUIZ et al. discloses the compaction pressure is generally greater than atmospheric pressure [0109].
	Regarding claim 4, RUIZ et al. is silent to the frequency and wavelength of the radiation.  However, it would have been obvious to one of ordinary skill in the art to have determined the optimum range of frequency and wavelength of the radiation depending on the material that is being solidified or cured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742